                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              STATESVILLE DIVISION
                                      CIVIL ACTION NO. 5:20-CV-00034-KDB-DSC


               NORTH CAROLINA BAPTIST                              )
               HOSPITALS, INC. et. al.,                            )
                                                                   )
                                    Plaintiffs,                    )
                                                                   )
               v.                                                  )                    ORDER
                                                                   )
               WAYNE HOWARD DULA et. al.,                          )
                                                                   )
                                   Defendants.                     )



                         THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Thomas M. Christina]” (document #2) filed March 13, 2020. For the reasons set

              forth therein, the Motion will be granted


                         The Clerk is directed to send copies of this Order to counsel for the parties, including but

              not limited to moving counsel, and to the Honorable Kenneth D. Bell.


                         SO ORDERED.


Signed: March 16, 2020
